Filed 02/05/21                                                         Case 21-20431                                                                        Doc 1


  Fill in this information to identify your case:

  United States Bankruptcy Court for the:

  EASTERN DISTRICT OF CALIFORNIA

  Case number (if known)                                                      Chapter      11
                                                                                                                                Check if this an
                                                                                                                                amended filing




 Official Form 201
 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            04/20
 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
 known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


  1.   Debtor's name                Direct Diesel, Inc.

  2.   All other names debtor
       used in the last 8 years     DBA Prosource Diesel
       Include any assumed          Diesel Truck Parts Direct
       names, trade names and       DBA Pro-Direct Diesel
       doing business as names

  3.   Debtor's federal
       Employer Identification      XX-XXXXXXX
       Number (EIN)


  4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                    business

                                    2125 Sunhaven Court
                                    Fairfield, CA 94533
                                    Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                    Solano                                                          Location of principal assets, if different from principal
                                    County                                                          place of business

                                                                                                    Number, Street, City, State & ZIP Code


  5.   Debtor's website (URL)


  6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                        Partnership (excluding LLP)
                                        Other. Specify:




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Filed 02/05/21                                                            Case 21-20431                                                                           Doc 1
  Debtor    Direct Diesel, Inc.                                                                          Case number (if known)
            Name



  7.   Describe debtor's business        A. Check one:
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                            None of the above

                                         B. Check all that apply
                                            Tax-exempt entity (as described in 26 U.S.C. §501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                            Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.uscourts.gov/four-digit-national-association-naics-codes.



  8.   Under which chapter of the        Check one:
       Bankruptcy Code is the
                                            Chapter 7
       debtor filing?
                                            Chapter 9

       A debtor who is a “small             Chapter 11. Check all that apply:
       business debtor” must check
       the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
       defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
       elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
       subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
       (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
       “small business debtor”) must
       check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                            Chapter 12

  9.   Were prior bankruptcy                No.
       cases filed by or against
       the debtor within the last 8         Yes.
       years?
       If more than 2 cases, attach a
       separate list.                              District                                 When                                  Case number
                                                   District                                 When                                  Case number




  Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
Filed 02/05/21                                                                   Case 21-20431                                                                              Doc 1
  Debtor    Direct Diesel, Inc.                                                                             Case number (if known)
            Name

  10. Are any bankruptcy cases                 No
      pending or being filed by a
      business partner or an                   Yes.
      affiliate of the debtor?




       List all cases. If more than 1,
       attach a separate list                          Debtor                                                                    Relationship
                                                       District                                 When                             Case number, if known


  11. Why is the case filed in           Check all that apply:
      this district?
                                                  Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                  preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                  A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

  12. Does the debtor own or                 No
      have possession of any
      real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                             Yes.
      property that needs
      immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                         It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        What is the hazard?
                                                         It needs to be physically secured or protected from the weather.
                                                         It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                        livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                         Other
                                                      Where is the property?
                                                                                       Number, Street, City, State & ZIP Code
                                                      Is the property insured?
                                                         No
                                                         Yes.     Insurance agency
                                                                  Contact name
                                                                  Phone



            Statistical and administrative information

  13. Debtor's estimation of             .         Check one:
      available funds
                                                      Funds will be available for distribution to unsecured creditors.
                                                      After any administrative expenses are paid, no funds will be available to unsecured creditors.

  14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
      creditors                                                                               5001-10,000                                 50,001-100,000
                                             50-99
                                             100-199                                          10,001-25,000                               More than100,000
                                             200-999

  15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                             $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                             $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                             $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


  16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

  Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
Filed 02/05/21                                                Case 21-20431                                                                      Doc 1
  Debtor   Direct Diesel, Inc.                                                          Case number (if known)
           Name

                                 $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




  Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
Filed 02/05/21                                                         Case 21-20431                                                                             Doc 1
  Debtor    Direct Diesel, Inc.                                                                      Case number (if known)
            Name



            Request for Relief, Declaration, and Signatures

  WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
             imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

  17. Declaration and signature
      of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
      representative of debtor
                                   I have been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   I declare under penalty of perjury that the foregoing is true and correct.

                                   Executed on      February 5, 2021
                                                    MM / DD / YYYY


                               X   /s/ Andrew P. Kolonay                                                    Andrew P. Kolonay
                                   Signature of authorized representative of debtor                         Printed name

                                   Title   President




  18. Signature of attorney    X   /s/ Arasto Farsad                                                         Date February 5, 2021
                                   Signature of attorney for debtor                                               MM / DD / YYYY

                                   Arasto Farsad 273118
                                   Printed name

                                   Farsad Law Office, P.C.
                                   Firm name

                                   1625 The Alameda, Suite 525
                                   San Jose, CA 95126
                                   Number, Street, City, State & ZIP Code


                                   Contact phone     408-641-9966                  Email address      farsadecf@gmail.com

                                   273118 CA
                                   Bar number and State




  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
Filed 02/05/21                                                                   Case 21-20431                                                                                            Doc 1


   Fill in this information to identify the case:
   Debtor name Direct Diesel, Inc.
   United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                  CALIFORNIA
   Case number (if known):                                                                                                                              amended filing




  Official Form 204
  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
  Are Not Insiders                                                                           12/15

  A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
  debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
  among the holders of the 20 largest unsecured claims.

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   American Express                                                Credit Card                                                                                              $11,101.00
   P.O. Box 0001                                                   Charges
   Los Angeles, CA
   90096-0001
   American Express                                                Credit Card                                                                                                $1,861.00
   P.O. Box 0001                                                   Charges
   Los Angeles, CA
   90096-0001
   Bank of America                                                 Credit Card                                                                                              $30,507.00
   P.O. Box 15796                                                  Charges
   Wilmington, DE
   19886-5796
   Bank of America                                                 Credit Card                                                                                              $21,038.00
   P.O. Box 15796                                                  Charges
   Wilmington, DE
   19886-5726
   Brex                                                            Credit Card                                                                                              $32,933.00
   405 Howard Street,                                              Charges
   Suite 200
   San Francisco, CA
   94105
   Employment                                                      Secured tax lien                                         $415.00                      $0.00                  $415.00
   Development
   Department
   P.O. Box 826880
   Sacramento, CA
   94246-0001
   Ondeck                                                          Business loan                                      $200,000.00                        $0.00            $200,000.00
   1400 Broadway,
   25th Floor
   New York, NY
   10018-5225
   Paypal Working                                                  Business loan                                       $75,000.00                        $0.00              $75,000.00
   Capital
   2211 North First
   Street
   San Jose, CA 95131


  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

  Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 02/05/21                                                                   Case 21-20431                                                                                            Doc 1



   Debtor    Direct Diesel, Inc.                                                                                Case number (if known)
             Name

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   TVT Capital, LLC                                                Agreement for the Disputed                                                                             $300,000.00
   8 Hunters Lane                                                  Purchase and
   Roslyn, NY 11576                                                Sale of Future
                                                                   Receipts
   TVT Capital, LLC                                                Agreement for the Disputed                                                                             $214,500.00
   8 Hunters Lane                                                  Purchase and
   Roslyn, NY 11576                                                Sale of Future
                                                                   Receipts
   U.S. Small Business                                             Small business                                                                                           $66,417.00
   Administration                                                  loan
   Director, RMD
   409 3rd St., SW
   Washington, DC
   20416
   West Coast                                                      Future receivables                                                                                     $245,000.00
   Business Capital,                                               sale and
   LLC                                                             purchase
   116 Nassau Street,                                              agreement
   Suite 804
   New York, NY 10038




  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

  Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 02/05/21                           Case 21-20431                   Doc 1
                 Direct Diesel, Inc. - - Pg. 1 of 2


        }
        b
        k
        1
        {
        C
        r
        e
        d
        i
        t
        o
        A
        s
        M
        a
        x




                                American Express
                                P.O. Box 0001
                                Los Angeles, CA 90096-0001


                                Bank of America
                                P.O. Box 15796
                                Wilmington, DE 19886-5726


                                Bank of America
                                P.O. Box 15796
                                Wilmington, DE 19886-5796


                                Brex
                                405 Howard Street, Suite 200
                                San Francisco, CA 94105


                                CA Dept. of Tax and Fee Administration
                                P.O. Box 942789
                                Sacramento, CA 94279


                                Celtic Bank
                                268 State Street, Suite 300
                                Salt Lake City, UT 84111


                                Corporation Service Company
                                801 Adlai Stevenson Dr.
                                Santa Ana, CA 92703


                                Cross River Bank
                                400 Kelby St., 14th Floor
                                Fort Lee, NJ 07024


                                Custom Capital Funding, LLC
                                1202 Avenue U, Suite 1100
                                Brooklyn, NY 11229


                                Employment Development Department
                                P.O. Box 826880
                                Sacramento, CA 94246-0001


                                Franchise Tax Board
                                Bankruptcy Section MS A340
                                P.O. Box 2952
                                Sacramento, CA 95812-2952
Filed 02/05/21                           Case 21-20431               Doc 1
                 Direct Diesel, Inc. - - Pg. 2 of 2



                                Internal Revenue Service
                                P.O. Box 7346
                                Philadelphia, PA 19101-7346


                                Jiangyin Honghe Turbo Co., Ltd.
                                c/o Kim M. Hicks
                                Bluestone Law, Ltd.
                                4800 Hampden Lane, Suite 200
                                Bethesda, MD 20814


                                Ondeck
                                1400 Broadway, 25th Floor
                                New York, NY 10018-5225


                                Paypal Working Capital
                                2211 North First Street
                                San Jose, CA 95131


                                TVT Capital, LLC
                                8 Hunters Lane
                                Roslyn, NY 11576


                                U.S. Attorney General
                                Civil Trial Sec. Western
                                P.O. Box 683 Ben Franklin
                                Washington, DC 20044


                                U.S. Small Business Administration
                                Director, RMD
                                409 3rd St., SW
                                Washington, DC 20416


                                United States Attorney's Office
                                Attn: Chief Tax Division
                                450 Golden Gate Ave. 11th Fl.
                                San Francisco, CA 94102


                                Webank
                                215 South State Street, Suite 1000
                                Salt Lake City, UT 84111


                                West Coast Business Capital, LLC
                                116 Nassau Street, Suite 804
                                New York, NY 10038
Filed 02/05/21                                                                Case 21-20431                                                     Doc 1




                                                                   United States Bankruptcy Court
                                                                         Eastern District of California
     In re      Direct Diesel, Inc.                                                                           Case No.
                                                                                      Debtor(s)               Chapter    11




                                               CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

    Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
    recusal, the undersigned counsel for Direct Diesel, Inc. in the above captioned action, certifies that the following is a
    (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
    class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



        None [Check if applicable]




     February 5, 2021                                                     /s/ Arasto Farsad
     Date                                                                 Arasto Farsad 273118
                                                                          Signature of Attorney or Litigant
                                                                          Counsel for Direct Diesel, Inc.
                                                                          Farsad Law Office, P.C.
                                                                          1625 The Alameda, Suite 525
                                                                          San Jose, CA 95126
                                                                          408-641-9966
                                                                          farsadecf@gmail.com




    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
